Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-2, 4-6, 8, 11-16, 18, and 20-23 have been cancelled.
	Claims 3, 7, 9 10, 17, and 19 are allowed.

Drawings
	The Drawings filed 26 February 2016 have been accepted.

Information Disclosure Statements
	It is noted that the Information Disclosure Statements filed 2/26/2016; 6/17/2016; 4/3/2017; 8/10/2018 and 11/16/2018 are included herein only to correct missing page numbers in the cited references.  All IDS documents were considered in full in previous Office Actions.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 3, 7, 9, 10, 17, and 19 are allowed herein.
With respect to the outstanding rejection under 35 USC 101, the instant claims meet the eligibility requirements as set forth in the 2019 Guidelines for Subject Matter Eligibility as published on 7 January 2019.  The arguments pertaining to the improvement to technology as presented in the Appendix attached to the response filed 3 March 2021 (as also the same as 
With respect to the outstanding rejections under 35 USC 103, the closest prior art does not teach or fairly suggest the steps directed to the use of a quantum algorithm to generate the corrected melting curve as is instantly claimed.  It is of note that said technology is disclosed in Applicant’s own work, published after the priority date of the instant invention in Sanford et al. (Analytical Chem. 2013-IDS reference).  Prior to said teachings, the closest prior art disclosed teaching of an exponential method to perform said analysis, which is wholly different from the quantum algorithm as claimed herein.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 






/Lori A. Clow/Primary Examiner, Art Unit 1631